

FIRST AMENDMENT TO SECURITY AGREEMENTS


THIS FIRST AMENDMENT TO SECURITY AGREEMENTS (the “First Amendment”) is made
effective as of June 9, 2017, by and among Flextronics Industrial, LTD and
Flextronics America, LLC (together with their successors and assigns,
collectively, “Flex”) and Enphase Energy, Inc., a Delaware corporation
(“Enphase”).


RECITALS


A.
Enphase and Flex, entered into a certain Security Agreement, dated effective as
of December 30, 2016 (as modified and amended, the “Security Agreement”), a
certain Intellectual Property Security Agreement dated effective as of December
30, 2016 (as modified and amended, the “IP Security Agreement”), and a certain
Pledge Agreement, dated effective as of December 30, 2016 (as modified and
amended, the “Pledge Agreement”, and, together with the Security Agreement and
the IP Security Agreement, sometimes collectively referred to as the “Security
Agreements”), to secure certain obligations owed by Enphase to Flex. Capitalized
terms used herein and not otherwise defined will have the meanings assigned to
them in the Security Agreements.



B.
Enphase has requested certain amendments to the Security Agreements. Flex is
willing to make the modifications and amendments described below, upon the
terms, covenants and conditions set forth herein, and in reliance upon the
representations and warranties of Enphase contained herein.



NOW, THEREFORE, in consideration of the foregoing Recitals (which are
incorporated herein by reference), the terms, covenants and conditions
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties agree as follows:


1.    Amendments. Notwithstanding anything contained in any of the Security
Agreements to the contrary, upon the completion and satisfaction of all of the
following conditions precedent:


(1) Enphase’s Free Cash Flow (defined below) is positive for four (4)
consecutive fiscal quarters measured as of the last day of each such quarter,
(2) Enphase’s Non-GAAP Net Income (defined below) is positive for four (4)
consecutive fiscal quarters measured as of the last day of each such quarter,
(3) no payment from Enphase to Flex or its affiliates has been past due at any
time during four (4) consecutive fiscal quarters, and
(4) no Event of Default (as defined in the Security Agreements) has occurred and
is continuing as of the satisfaction of the foregoing conditions;
the Security Agreements shall automatically terminate and Flex’s security
interest in the Collateral shall cease. Upon written notice from Enphase to Flex
of the completion such conditions precedent, Flex shall use commercially
reasonable efforts to promptly file (i) applicable releases with the U.S. Patent
and Trademark Office regarding Enphase’s Intellectual Property, and (ii) such
UCC-3 termination notices or other instruments as may be reasonably requested to
evidence the release of Flex’s security interests in the Collateral. Enphase
agrees to promptly reimburse Flex for Flex’s reasonable costs and expenses





--------------------------------------------------------------------------------




(including attorneys' fees) related to such releases and filings upon written
request therefor. “Free Cash Flow” means as of any date of measurement,
Enphase’s operating cash flow, less cash used for capital expenditures,
calculated in the same manner as in Enphase’s Form 10-K for its fiscal year
ended December 31, 2016. “Non-GAAP Net Income” means Enphase’s consolidated
non-GAAP net income or net loss, as applicable, calculated in the same manner as
in Enphase’s Form 10-K for its fiscal year ended December 31, 2016.


2.    Enphase’s Representations and Warranties.


2.1    Affirmation of Security Agreements. Except as amended hereby, the terms,
provisions, conditions and agreements of the Security Agreements are hereby
ratified and confirmed and will remain in full force and effect. Enphase
expressly acknowledges that this First Amendment will neither extinguish nor
satisfy, nor constitute a novation or a waiver of, Enphase’s existing
indebtedness or obligations to Flex. Each and every representation and warranty
of Enphase set forth in the Security Agreements is hereby confirmed and ratified
in all material respects and such representations and warranties will be deemed
to have been made and undertaken as of the date of this First Amendment as well
as at the time they were made and undertaken.


2.2    Other Representations. Enphase further represents and warrants that:


2.2.1    No event of default in the Flextronics Services Agreements or the
Obsidian Credit Agreement and related loan documents (as modified, amended and
restated) now exists or will exist immediately following the execution hereof or
after giving effect to the transactions contemplated hereby.


2.2.2    All necessary corporate actions have been taken by Enphase to authorize
the execution, delivery and performance of this First Amendment; this First
Amendment and each such other document or instrument have been duly and validly
executed and delivered, and are valid and legally binding upon the parties
thereto and enforceable in accordance with their respective terms, except to the
extent that the enforceability thereof may be limited by bankruptcy, insolvency
or similar laws or by general equitable principals.


2.2.3    No consent, approval or authorization of, or filing, registration or
qualification with, any governmental authority or any other person or entity is
required to be obtained by Enphase in connection with the execution, delivery or
performance of this First Amendment, or any document or instrument required in
connection herewith or therewith which has not already been obtained or
completed.


3.    Consent; Continuing Security Interest. This First Amendment is executed by
Enphase to acknowledge, agree and consent to the amendments made pursuant
hereto, and to acknowledge that the security interests and liens granted by
Enphase to Flex under the Security Agreements will continue to secure all
Obligations.


4.    Obligations Absolute. Enphase covenants and agrees a) to pay the
Obligations, and b) to perform and observe covenants, agreements, stipulations
and conditions on Enphase’s part to be performed under this First Amendment
and/or the Security Agreements and all other documents executed in connection
herewith and therewith.




3



--------------------------------------------------------------------------------






5.    Waivers; Releases. Enphase, by signing below, hereby waives and releases
Flex, and their members, directors, officers, managers, employees, attorneys,
affiliates and subsidiaries, from any and all claims, offsets, defenses and
counterclaims, such waiver and release being with full knowledge and
understanding of the circumstances and effect thereof and after having consulted
legal counsel with respect thereto.


6.    Non-Waiver. This First Amendment does not obligate Flex to agree to any
other extension or modification of the Security Agreements, does not constitute
a course of conduct or dealing on behalf of Flex or a waiver of any other rights
or remedies of Flex. No omission or delay by Flex in exercising any right or
power under the Security Agreements, this First Amendment or any related
instruments, agreements or documents will impair such right or power or be
construed to be a waiver of any Default or Event of Default or an acquiescence
therein. Any single of partial exercise of any such right or power by Flex will
not preclude other of future exercise thereof, or the exercise of any other
right, and no waiver will be valid unless in writing and then only to the extend
specified.


8.    Counterparts. This First Amendment may be executed in as many counterparts
as may be convenient, each of which when so executed will be deemed to be an
original for all purposes, and all of which will be deemed on and the same
instrument.


9.    Further Acts. The parties agree to perform any further acts and to execute
and deliver any additional documents which may be reasonably necessary to carry
out the intent and provisions of this First Amendment.


10.    Binding Effect. This First Amendment is binding upon and will inure to
the benefit of Enphase, Flex, and their respective heirs, personal
representatives, successors and assigns.


11.    Construction. This First Amendment will be interpreted in accordance with
the laws of the State of California, without regard to its conflicts of laws
principles. Headings used herein are provided for convenience only, and will not
be used in construing this First Amendment. If any provision of this First
Amendment is deemed by a court of competent jurisdiction to be invalid or
unenforceable, then such invalid or unenforceable provision will be ignored and
will have no effect upon the validity and enforceability of the remaining
provisions hereof.


12.    Waiver Of Jury Trial. Section 8 of the Security Agreement is incorporated
in this First Amendment by reference as if fully set forth herein.








3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have signed this First Amendment to Security
Agreements, intending to be legally bound thereby as of the date first set forth
above.


By:
ENPHASE:


ENPHASE ENERGY, INC.






/s/ Bert Garcia
 
Print Name:
Bert Garcia
 
Print Title:
CFO
 

































































[Signature Page to First Amendment to Security Agreements]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have signed this First Amendment to Security
Agreements, intending to be legally bound thereby as of the date first set forth
above.
By:
FLEX:


FLEXTRONICS INDUSTRIAL, LTD.






/s/ Manny Marimuthu
 
Print Name:
Manny Marimuthu
 
Print Title:
Director
 





By:
FLEXTRONICS AMERICA, LLC






/s/ David Bennett
 
Print Name:
David Bennett
 
Print Title:
Manager
 













































[Signature Page to First Amendment to Security Agreements]



